Memorandum. The test of plaintiffs’ standing to challenge the integrity of the legislative process of which they complain is that of personal aggrievement (St. Clair v. Yonkers Raceway, 13 N Y 2d 72) and this has not been demonstrated. Plaintiffs ’ real quarrel is with the amount of the appropriations, not with the form or method whereby they were requested and enacted; and there is no logical connection between the job losses now apprehended and the form of the budget bills now attacked. Neither is there any showing that any positions would be more secure had the budgetary and legislative processes taken the form that plaintiffs assert are constitutionally mandated. We found no basis for the plaintiffs’ claim of standing in Matter of Posner v. Rockefeller (26 N Y 2d 970) and certainly these appellants present no stronger case.
The order of the Appellate Division should be modified by striking the declaration of validity and by dismissing the complaint.